DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the last Office Action mailed on 09/10/2020, Applicant has amended claims 1,6,8, and 15. Accordingly, the claims are definite within the meaning of 35 USC § 112(b), thus, 35 USC § 112(b) rejection is withdrawn. Thus, claims 1-20 are currently pending in the subject application.
Reasons for Allowance 
3.	The examiner is satisfied that the prior art has been fully developed and claims 1-20 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-20 filed on 08/01/2019 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of motor-drive circuit, used in an HVAC system, configured to when it’s determined a light load operating condition, to change a switching frequency of each of the one or more complementary stages from a first switching frequency to a second switching frequency, wherein the second switching frequency is less than the first switching frequency, wherein the switching frequency is associated with the rate at which the first and second transistors of each complementary stage are switched 
The closet references to the present invention are believed to be as follows: Green (US 8698433 B2). Green discloses a switching control module controlling a motor, implemented in HVAC systems, based on the voltage request and generates an out-of-volts (OOV) signal based on a comparison of the voltage request and an available voltage. An Idr injection module generates the Idr demand based on a direct current (DC) bus voltage, a rotational speed, and a demanded torque and selectively applies a first adjustment to the Idr demand. The Idr injection module identifies whether an improvement resulted from the first adjustment, wherein the improvement is identified based on at least one of (i) a measured current of the motor and (ii) the OOV signal. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID BOUZIANE/Examiner, Art Unit 2846